NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the FederaICircu1't
MOMENTA PHARMACEUTICALS, INC.,
Plain,tiff-Appellee, '
AND
SANDOZ, INC.,
Pl0',intiff-Appellee,
V.
AMPHASTAR PHARMACEUTICALS, `INC.,
INTERNATIONAL MEDICATION SYSTEMS, LTD.,
WATSON PHARMACEUTICALS, INC., AND WATSON
PHARMA, INC.,
Defen,dants-Appellants.
2012-1062, -xXXx, -XxXX
Appea1s from the United States District Court for the
DiSt1‘ict of MaSSachusetts in case r10. 11-CV-11681, Judge
Nathania1 M. G0rt0n.
ON MOTION
ORDER

v
MOMENTA PHARMA V. AMPHASTAR PHARM.A 2
Momenta Pharn1aceuticals, Inc. et al. (l\/Iomenta)
move to strike evidence that the appellants submitted
with their reply to the motion for a stay of the injunction.
The appellants oppose the motion to strike. Momenta
replies.
Up0n consideration there0f,
IT IS ORDERED THAT:
The motion to strike is deferred for consideration by
the merits panel assigned to hear this case. C_opies of this
order, the motion, the opposition, and the reply shall be
transmitted to the merits panel
FoR THE COURT
1153 06 2011 131 Jan H@rba1y
Date J an Horba1y
Clerk `
cc: Patricia A. Mil1ett, Esq.
Thomas P. Steindler, Esq.
Robert S. Frank, Jr., Esq.
FlLED
u.s. comer or APPEALs ron
33 ms FEoEnAL cannon
D-EC 0 5 2011
JAN |'£0RBALY
CLERK